     Case 3:21-cv-00145 Document 26 Filed 08/25/21 Page 1 of 2 PageID #: 81


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT HUNTINGTON


KEITH E. KIRBY,

       Plaintiff,


v.                                                           Civil Action No. 3:21-cv-00145

RES-CARE, INC., a Kentucky Corporation,

       Defendant.


                    NOTICE OF VIDEO DEPOSITION OF KEITH E. KIRBY

       You are hereby notified that on Tuesday, September 14, 2021 at 10:00 a.m. at the offices

of Atkinson & Polak, PLLC, 300 Summers Street, Suite 1300, Charleston, WV, 25301, counsel

for Defendant will proceed to take the video deposition and oral examination of KEITH E. KIRBY

in the above-styled actions pursuant to the provisions of Rule 30 of the Federal Rules of Civil

Procedure. The video deposition will be taken before an officer duly authorized to administer

oaths and take depositions, and the deposition will continue until its completion, at which time and

place you may be present to protect your interest.

Dated: August 25, 2021

                                              RES-CARE, INC.
                                              By Counsel:

                                              /s/J. David Fenwick
                                              R. Booth Goodwin II (WV Bar No. 7165)
                                              J. David Fenwick (WV Bar No. 6029)
                                              GOODWIN & GOODWIN, LLP
                                              300 Summers Street, Suite 1500
                                              Charleston, WV 25301
                                              Tel: (304) 346-7000




                                                 1
     Case 3:21-cv-00145 Document 26 Filed 08/25/21 Page 2 of 2 PageID #: 82


                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT HUNTINGTON


KEITH E. KIRBY,

      Plaintiff,

v.                                                       Civil Action No. 3:21-cv-00145


RES-CARE, INC., a Kentucky Corporation,

      Defendant.


                              CERTIFICATE OF SERVICE

      I, J. David Fenwick, hereby certify that a true and correct copy of the foregoing NOTICE

OF VIDEO DEPOSITION OF KEITH E. KIRBY has     on the 25th day of August, 2021, been served via

WVSD CM/ECF, upon the following:

                                        Mark A. Atkinson
                                    ATKINSON & POLAK, PLLC
                                  300 Summers Street, Suite 1300
                                      Charleston, WV 25301
                                        T: (304) 346-5100


                                                     /s/J. David Fenwick
                                                     J. David Fenwick (WVSB #6029)




                                             2
